Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 14-60166-Civ-SCOLA



   FEDERAL TRADE COMMISSION,

          Plaintiff,

          v.

   ACQUINITY INTERACTIVE, LLC, et al.,

          Defendants.


             PLAINTIFF’S MOTION FOR AN ORDER TO SHOW CAUSE WHY
            ROBERT ZANGRILLO, BRENT LEVISON, AND ELISHA ROTHMAN
                       SHOULD NOT BE HELD IN CONTEMPT

          The Federal Trade Commission (“FTC” or “Commission”) moves for an order to show
   cause why Robert Zangrillo, Brent Levison, and Elisha Rothman should not be held in contempt
   for violating this Court’s 2014 stipulated order against defendant Burton Katz. Specifically, this
   Court prohibited Katz and those acting in concert with him from making misrepresentations in
   the marketing or sale of any product or service to consumers. See Stipulated Final Judgment and
   Order for Permanent Injunction, ECF No. 132 (“Order” or “2014 Order”) entered on October 16,
   2014. Yet, from the time the Court entered the injunction, Katz and his associates Zangrillo,
   Levison, and Rothman (collectively, “New Contempt Defendants”) were violating its
   restrictions. As the FTC alleged in a related action filed in December 2019, Katz, 54 corporate
   entities, New Contempt Defendants, and two other individuals violated Section 5 of the FTC
   Act, 15 U.S.C. § 45, by engaging in deceptive practices in connection with an online marketing
   scheme, falsely offering consumers government services but delivering only worthless “guides.”
   FTC v. On Point Global LLC, et al., No. 16-cv-25046-Scola/Torres (S.D. Fla.) (“On Point”). On
   January 14, 2020, the Court found the FTC was likely to succeed on the merits of that de novo
   action and found the defendants’ websites were “patently misleading.” The FTC subsequently
   filed a contempt motion in this case, alleging Katz’s scheme also violated the 2014 Order. In


                                                   1
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 2 of 22




   recent weeks, discovery in the de novo action – including the sworn testimony of the New
   Contempt Defendants – has confirmed each of these individuals knew about the 2014 Order at or
   near the time of its entry, making them liable for contempt of that order pursuant to Federal Rule
   of Civil Procedure 65(d)(2)(C).
   I.     BACKGROUND
          A.      The 2014 Acquinity Lawsuit and Order
          In its 2014 complaint in this case, the FTC alleged that Burton Katz engaged in the
   deceptive and unfair practice of cramming charges on consumers’ mobile phone bills. ECF No.
   88 (“Amended Compl.”). 1 To resolve the matter, Katz stipulated to an Order. Order at 14. That
   Order prohibits Katz and persons in “active concert or participation” with him from, among other
   things, “making, or assisting others in making, expressly or by implication, any false or
   misleading material representation including representations concerning the cost, performance,
   efficacy, nature, characteristics, benefits, or safety of any product or service, or concerning any
   consumer’s obligation to pay for charges for any product or service.” Order at 3 (Section II).
          B.      The 2019 De Novo Lawsuit and Preliminary Inunction
          Despite the Acquinity injunction, Katz continued to operate deceptive businesses he failed
   to disclose to the FTC in violation of the Order’s compliance monitoring provisions. PX13;
   Order at 8-9. After learning about Katz’s additional deceptive scheme, in December 2019, the
   FTC filed a complaint and ex parte motion for temporary restraining order against Burton Katz,
   five individual defendants (including Robert Zangrillo, Brent Levison, and Elisha Rothman), and
   54 corporate entities. FTC v. On Point Global LLC, et al., No. 19-cv-25046-Scola, ECF Nos. 1
   (“On Point Complaint”) & 4 (“On Point TRO Motion”) (S.D. Fla. filed Dec. 9, 2019). The
   FTC’s complaint alleged “more than 200” of the defendants’ websites violated Section 5(a) of
   the FTC Act by falsely promising to provide government services. On Point Compl. ¶¶112-168.
   The complaint further alleged that defendants are jointly and severally liable because the
   corporate defendants acted as a common enterprise and the individual defendants participated in,
   controlled, and knew of the deceptive practices. Id. ¶¶61-77, 80-107.




   1
    Katz’s operation ran websites that offered free merchandise in exchange for consumers’ phone
   numbers, and enrolled consumers who provided their information in unwanted premium text
   messaging services that charged them monthly. See Amended Compl. ¶¶45-47.


                                                     2
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 3 of 22




          On December 13, 2019, the Court granted the Commission’s motion for temporary
   restraining order, finding the FTC had “established a likelihood of success in showing that the
   Defendants have deceived consumers by misrepresenting the services they offer, thus inducing
   consumers to pay money or divulge personal information under false pretenses.” On Point, ECF
   No. 17 at 3-4 (“On Point TRO”). The Court further granted the FTC’s request to, among other
   things, appoint a receiver and freeze defendants’ assets to preserve funds for consumer redress.
          Subsequently, at a two-day preliminary injunction hearing, the FTC presented
   documents, expert testimony, surveys, and consumer complaints showing defendants’ deception.
   At the close of the hearing, the Court ruled the FTC had met its burden to show that the corporate
   entities acted as a “common enterprise” and that the individuals had sufficient “control and
   knowledge” to support joint and several liability. PX46 (Prelim. Inj. Hr’g Tr. vol. 2), 314:8-18.
   The district court entered a preliminary injunction the following day and found that Katz and his
   co-defendants’ websites were “patently misleading.” On Point, ECF No. 126 at 2 (“On Point
   Preliminary Injunction”).
          C.      The First Contempt Motion
          On February 12, 2020, the FTC initiated contempt proceedings in this case against Katz
   and twelve Corporate Contempt Defendants 2 for violating the Order. Acquinity, ECF No. 135
   (“First Contempt Motion”). The FTC moved that Katz should be held in contempt because the
   same misrepresentations described in its de novo action also violate the Order’s injunction
   against misrepresentations. The FTC also sought to hold the 12 named corporate entities liable
   for contempt because they had “actual notice” of the Order and violated it “in active concert or
   participation” with Katz. Id. at 15-18 (citing Fed. R. Civ. P. 65(d)(2)(C)). The FTC’s motion
   further asked that the Court consolidate the factual proceedings relating to the contempt and de
   novo actions in light of the common questions of law and fact in these cases. Id. at 19 n.23. On



   2
    The Corporate Contempt Defendants are: On Point Global LLC, On Point Employment LLC,
   and On Point Guides LLC f/k/a Rogue Media Services LLC (collectively, “On Point”); Dragon
   Global LLC, Dragon Global Management LLC, and Dragon Global Holdings LLC (collectively,
   “Dragon Global”); Waltham Technologies LLC; Cambridge Media Series LLC f/k/a License
   America Media Series LLC; Issue Based Media LLC; DG DMV LLC; Direct Market LLC; and
   Bronco Family Holdings LP a/k/a Bronco Holdings Family LP. See First Contempt Mot. at 2
   n.2. The Corporate Contempt Defendants are a subset of the 54 entities named in the FTC’s de
   novo action.


                                                   3
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 4 of 22




   February 14, 2020, the Court granted the FTC’s motion. Acquinity, ECF No. 136 (“Order to
   Show Cause”). 3
          At the time the FTC moved for contempt against Katz, it was not aware that his co-
   defendants in the related de novo action had notice of the Order. Evidence obtained through
   discovery, however, now shows Zangrillo, Levison, and Rothman each had notice of the Order
   around the time of its entry and acted with Katz to violate it while carrying out the deceptive
   practices that gave rise to the related action. Based on this new evidence, the FTC now moves
   for contempt against these three individuals in addition to Katz.
   II.    STATEMENT OF FACTS
          From the moment the Court entered the 2014 Order, Katz and his associates have
   violated its restrictions. As the FTC previously showed, Katz employed a network of companies
   and individuals to operate hundreds of deceptive websites, and the New Contempt Defendants
   co-owned and co-managed the deceptive operation with Katz. The following briefly summarizes
   the evidence previously presented to the Court regarding the Contempt Defendants’ scheme and
   the representations on their websites. See First Contempt Mot. For a full discussion of the
   factual background of the relevant conduct, the Commission respectfully refers the Court to its
   First Contempt Motion in this case (ECF No. 35 with accompanying exhibits) and the On Point



   3
     Like the original contempt motion, the FTC respectfully requests that the Court consolidate any
   evidentiary hearing on this matter with any trial in FTC v. On Point Global because there are
   common questions of law and fact in these cases. See Order to Show Cause. The FTC’s
   evidence establishing the Contempt Defendants’ violations of the FTC Act will also satisfy the
   clear and convincing standard to hold these defendants in contempt of the 2014 Order. Upon
   receiving this evidence, the Court can make separate findings under the two standards without
   the need to receive the same evidence in separate proceedings.
           Further, if the Court enters the FTC’s requested show-cause order, the FTC anticipates
   seeking a ruling on its contempt motion without an evidentiary hearing. Both the preliminary
   injunction hearing and ensuing discovery in the de novo matter revealed that the material facts in
   this matter are not in dispute – only the legal conclusions to be drawn from them. See Mercer v.
   Mitchell, 908 F.2d 763, 769 n.11 (11th Cir. 1990) (“[W]hen there are no disputed factual matters
   that require an evidentiary hearing, the court might properly dispense with the hearing prior to
   finding the defendant in contempt and sanctioning him.”); Peterson v. Highland Music, Inc., 140
   F.3d 1313, 1324 (9th Cir. 1998) (no evidentiary hearing required where facts supporting civil
   contempt are uncontroverted). Should the show-cause order be granted, the FTC will file a
   further motion for summary ruling as to all Contempt Defendants, to which the Contempt
   Defendants may respond with their own affidavits and evidence, if any.


                                                    4
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 5 of 22




   TRO Motion. 4 In the interests of economy, the FTC also refers herein to the exhibits originally
   filed in support of the First Contempt Motion (ECF No. 135) 5. Finally, the FTC sets forth facts
   and evidence that supplement the First Contempt Motion and pertain to the New Contempt
   Defendants’ actions in contempt of the Order, with knowledge thereof.
            A.     New Contempt Defendants’ Active Concert and Participation in Katz’s
                   Violative Business Practices
            As set forth in the First Contempt Motion and On Point TRO Motion Katz, Zangrillo,
   Levison, Rothman, and their co-defendants operated hundreds of websites that misled consumers
   into providing money and personal information in exchange for government services.
   Defendants’ websites falsely offered to perform government services in two categories: (1) state
   licensing or motor vehicle services for a fee (“e-commerce sites”), and (2) determinations of
   eligibility for public benefits in return for personal information (“freemium sites”). First
   Contempt Mot. at 5-15; PX1 ¶¶18-25, Att. BH; see also On Point TRO Mot. at 1-13.
            First, defendants operated “e-commerce” sites that targeted customers seeking
   government services, such as renewing a driver’s license, through misleading search-engine
   advertising. First Contempt Mot. at 5-12. In some instances, customers who clicked on
   defendants’ search results were directed to websites that used misleading language and branding
   to induce consumers to enter payment information in hopes of obtaining the promised services
   (“transaction sites”). In other instances, search results led customers to intermediate websites
   (“feeder sites”), such as DMV.com, which also used misleading language and design to lead
   consumers to the transaction websites seeking payment information. Id. Consumers who paid
   never received the promised services; instead, they received only a PDF of general information
   about those services. Id.
            Second, defendants operated “freemium” sites targeting indigent, unemployed, and
   elderly people with fake offers to determine their eligibility for public benefits, such as housing

   4
     As reflected in the certificate of service, the FTC is serving the instant motion and
   accompanying exhibits on counsel for the New Contempt Defendants by email. In addition, the
   FTC is re-serving its First Contempt Motion and accompanying exhibits on the same sets of
   counsel. The FTC further notes that some evidence filed with this motion was produced with
   requests for confidentiality; pursuant to the FTC’s regulations, the Commission therefore
   concurrently files a motion to file those materials under a temporary seal to permit the producing
   parties the opportunity to seek further protection for their documents.
   5
       See On Point, ECF No. 132.


                                                    5
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 6 of 22




   assistance, food stamps, and unemployment benefits (“public benefits sites”). First Contempt
   Mot. at 12-15. Defendants similarly used search-engine advertising and misleading language
   and branding to induce consumers into relinquishing their personal and sensitive data, including
   their name, email address, zip code, phone number, birth date, gender, employment status, health
   insurance coverage status, medical diagnoses, disability status, and debt. Id. Consumers who
   provided their information did not receive the promised eligibility determination; instead, they
   received only a PDF document with publicly available information untailored to the sensitive
   data consumers provided. Moreover, consumers who provided their information on defendants’
   websites were bombarded with spam emails and text messages containing additional marketing
   “offers.” Id.
          Both types of websites were “patently misleading”: they were “cleverly designed so that
   even though “disclosures” appeared on many or most of the pages, consumers[’] attention would
   be drawn to links and language in larger, more colorful font that directed them to the service they
   were seeking.” On Point Prelim. Inj. at 2. As a result, consumers “would likely ignore the
   disclosures written in relatively smaller and pale colored font.” Id. Indeed, even if consumers
   did read the disclosures, they were not “clearly informed” that the sites did not provide the
   promised government services. Id. Defendants reaped over $87 million in three years from the
   deceptive sale of paid guides and over $17 million in one year from using or selling personal
   information harvested from consumers who visited the public-benefits sites. See PX43 ¶7; PX44
   at 22-23 (Receiver’s report regarding freemium revenues).
          Katz and the New Contempt Defendants controlled the 54 corporate defendants in the de
   novo action that ran the websites. Katz was the operation’s CEO, one of its two largest
   shareholders, and one of three “Venture Team” members in its capital-raising arm, Dragon
   Global. The New Contempt Defendants worked alongside Katz to operate the deceptive scheme.
          Robert Zangrillo has been Katz’s business partner in the deceptive operation since at
   least October 22, 2014. 6 On that date, Zangrillo created DG DMV LLC and the next day, as
   described below, he paid Katz’s Acquinity judgment. PX34 Att. C at 5, 8; PX35 Att. A; PX37




   6
    Zangrillo is also the Chairman, CEO, and a “Venture Team” member of Dragon Global. PX1
   Att. G; PX37 (Zangrillo Dep.) 19:6-9.


                                                    6
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 7 of 22




   (Zangrillo Dep Tr.) at 30:12-15. See infra at 14. 7 In or around June 2015, Katz and Zangrillo
   negotiated and Zangrillo funded DG DMV’s acquisition of the domain DMV.com, which was
   central to their deceptive scheme. PX35 Atts. T, X, J, Y; see also First Contempt Mot. at 2-3.
   Zangrillo remained DG DMV’s majority shareholder, and Katz its minority shareholder, until
   January 1, 2018, when he and Katz contributed their respective interests in DG DMV to On Point
   Global LLC. PX34 Atts. B at 26-27 (Katz and Zangrillo were members), 35 (Zangrillo’s
   company held 80% interest); I at 1, 18 (chart of assets contributed by Zangrillo’s and Katz’s
   holding companies). 8 Zangrillo provided Katz with funding for both DG DMV and On Point,
   helped formulate their business plan 9 and corporate structure, and worked with Katz to design
   On Point’s logo and corporate website. PX35 Atts. J and Y (DGDMV funding), U (OPG LLC
   corporate structure), M (logo); PX33 Atts. B, AT (website), A (OPG LLC corporate structure);
   PX37 (Zangrillo Dep.) 30:7-22, 207:3-20 (investment in DG DMV and On Point Global).
          Zangrillo and Katz were the largest shareholders of On Point, each holding a 35% interest
   in the company at its inception. PX12 Att. C p.115; PX34 Att. E at 65 (Schedule 3.1 to 2018
   agreement). Zangrillo was the company’s chairman, and Zangrillo and Katz wielded “special
   approval rights” over all company decisions, were initially the sole members of the Board of
   Managers, and had the authority to hire and fire key personnel, including the CEO and CFO.
   PX18 Att. A at 64-135; PX34 Atts. E at 17-20 (Sec. 3.8, special approval rights and hiring/firing
   authority), D (consulting agreement); PX36 (Katz Dep.) 20:17-22:5. As chairman, Zangrillo




   7
     Katz also testified that Zangrillo loaned him the funds to pay his judgment. PX36 (Katz Dep.)
   99:13-100:16. The same day Zangrillo created DG DMV, the company and Katz signed
   agreements relating to the loan and establishing Katz’s business partnership with Zangrillo.
   PX35 Att. L at 2-10 (option purchase agreement), 11-13 (side letter), 14-21 (security agreement),
   22-29 (option purchase agreement), 30-37 (guarantee), and 38-45 (promissory note). For
   instance, one such agreement gave Zangrillo the option to purchase assets of Cambridge Media
   Series LLC, a defendant in both the de novo and contempt actions. Id. at 2, 4-5, 9.
   8
    Zangrillo held his interest in both DG DMV and On Point Global through his holding company
   and de novo defendant OnPoint Capital Partners LLC. PX34 Att. E at 65; PX37 (Zangrillo Dep.)
   30:7-22, 226:12-227:4; see also PX12 Att. C p.115 (On Point ownership). Katz’s holding
   company is Bronco Family Holdings LP. PX13 at 1-2; First Contempt Mot. at 4.
   9
    For example, Katz consulted with Zangrillo to develop DG DMV’s business plan, including its
   data monetization and e-commerce products, under “Dragon Global” branding. PX35 Att. D.


                                                   7
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 8 of 22




   approved and consulted with Katz on both major decisions affecting the business 10 and its day-
   to-day operations. 11 Zangrillo was the lead recruiter for new investors and assured them that as
   chairman, he had “been very active in [his] role.” PX33 Att. AI; PX36 (Katz Dep.) 26:5-22. He
   and Katz spoke every other week, id. at 131:17-132:8, and drafted materials for and worked with
   third parties, such as auditors, PX33 Atts. AC, AB; PX35 Att. N; public relations firms, PX33
   Att. AW (setting up meeting), PX35 Att. R (identifying PR firm); and investors, PX35 Atts. H
   (draft investor response for Zangrillo’s review), I (investor response sent), G (investor
   presentation), O, Q (Zangrillo’s comments on draft presentation); PX33 Atts. AK, AP.
          Zangrillo’s investor presentations prominently promoted On Point’s “Free Guides,” “Paid
   Guides,” “Services,” and acquisition of “Third Party Data.” See, e.g., PX25 Att. Z at 5-6; PX33
   Att. AP. 12 Zangrillo and Katz recruited members to join On Point’s advisory board (see, e.g.,
   PX33 Atts. AS (Zangrillo’s goals include: “Support recruiting of senior executives, board
   members and advisors. [] Leverage DG to attract advisor for CTO, VP People Operations, VP of

   10
     Zangrillo was closely involved in recruiting the company’s CFO Robert Bellack, PX44 at 30,
   PX33 Atts. Z at 1, 3, AA, AH, who upon joining also became an Operating Partner at Dragon
   Global and reported to Katz and Zangrillo. PX34 Att. A (Bellack’s offer letter), PX1 Att. G; see,
   e.g., PX33 Atts. BW at 1-2, BT, BQ, BH.
   11
      Zangrillo also signed corporate resolutions to authorize other actions including opening new
   bank accounts, taking out credit, acquiring new domains, leasing new office space. PX18 Att A
   at 64-135. In fact, Zangrillo involved himself in matters as small as the removal of a freezer
   from the office. PX25 Att. AA p. 267. Further, he took advantage of his control of On Point
   Global to obtain perks for himself, his family, and his friends, including: paying half of his chief
   of staff’s salary, PX34 Att. H (invoice for Megan Black’s salary), PX33 Att. BB (adding
   Zangrillo and his employees to On Point payroll), and transferring a commercial lease to cut his
   other business’ costs, PX34 Att. L (sublease); PX35 Att. K (list of plans to cut costs); renting
   office space from a real estate development in which Zangrillo was a partner, PX33 Att. BV at 2;
   giving internships to his two daughters and one of their friends, PX33 Atts. AU, AY, AZ, BA, D,
   U, AL, PX37 (Zangrillo Dep.) 248:22-249:3, 242:24-243:12 (identifying daughters and other
   intern); keeping his former girlfriend on the payroll, PX36 (Katz Dep.) 144:5-9, PX37 (Zangrillo
   Dep.) 252:18-253:19 (identifying Emily Paulshock); PX33 Atts. BV at 3 (Rothman asked
   Zangrillo why “we can’t get paid back for paying a salary to your girlfriend who didn’t really
   work for us”), BD (Ms. Paulshock on payroll as “Executive Assistant”); and paying an executive
   assistant who primarily helped Zangrillo and his family with personal tasks, PX33 Atts. AX
   (Taylor Corson, On Point employee, states “I work for Bob Zangrillo” while seeking to get his
   furniture repaired), BN (Ms. Corson helping Zangrillo’s daughter look for apartments).
   12
     As the Receiver reported, Zangrillo “reviewed and approved the slide deck for the investors,
   coordinated [and] … sat in on investor meetings, and updated the investors after the investments
   had been made.” PX44 at 31.


                                                    8
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 9 of 22




   Corporate Development.”), AD (attachment omitted), AE; see also PX25 Att. AA at 53-54
   (Zangrillo solicited counsel from the advisors on important issues for the company and asked for
   a call with him and Katz); traveled to Latin America together to expand On Point’s operations
   and investors, PX33 Atts. M at 2 (Brazil itinerary showing meeting with Zangrillo and Katz), O;
   attended management meetings, PX37 (Zangrillo Dep.) 160:2-10 (Zangrillo testifying that he
   generally met “monthly” with On Point CEO and CFO), see also PX33 Atts. AM, J, T; and
   closely managed the company’s financial performance, see, e.g., PX35 Atts. R, P, PX33 Atts.
   BH, BK, BL, BM, AF. Zangrillo also assisted the deceptive operation with obtaining new
   merchant processing bank accounts, PX35 Atts. Z, AA, and purchasing and appraising domains,
   PX35 Atts. V, PX33 Atts. R (intern Zangrillo recommended reported to him and Katz on domain
   research), BY at 2 (Zangrillo requested “Appraisal with detail by Domain”), D.
          Zangrillo remained On Point’s chairman until March 2019, when he was arrested and
   later indicted in an unrelated college-entrance bribery matter known as “Varsity Blues.” 13
   Shortly after the indictment, Zangrillo amended his agreement with On Point and formally
   resigned “as Chairman and Officer,” stating that he would “no longer have any day to day
   management responsibility” over On Point. PX34 Att. F. Zangrillo, however, continued to
   facilitate the operation, testifying that only his title, not his role, changed at that point. PX37
   (Zangrillo Dep.) 133:10-134:11, 145:25-146:3; see also id. at 240:21-241:1 (Zangrillo resigned;
   he was not terminated), PX23 Att. A at 21-22, 29-30 (Zangrillo retained special approval rights
   and insurance requirement). Specifically, Zangrillo remained on the Board of Managers, which
   possessed “full, complete and exclusive authority, power, and discretion to manage and control
   the business.” PX23 Att. A at 30. 14 Further, Zangrillo continued to provide updates to investors,
   assisted in closing the company’s deal to acquire a third party business, participated in weekly
   management calls with Katz, and was “taking the lead” on negotiating rent for the Los Angeles

   13
    United States v. Sidoo, et al., No. 1-19-cr-10080, ECF Nos. 4, 32, 314 (D. Mass.) (arrest
   warrant, return of executed arrest warrant, and second superseding indictment).
   14
      The LLC agreement was further modified in October 2019 to obscure Zangrillo’s involvement
   in the business because his co-defendant Rothman did not wish to risk losing the company’s
   banking relationships due to Zangrillo’s indictment. PX38 (Rothman Dep.) 133:3-144:5; PX35
   Ex. AB; PX34 Att. G. Even under the modified agreement, Zangrillo’s holding company
   retained his ownership stake, with control rights and board seat vested in a subsidiary that lists as
   its “Manager” attorney Bruce Weil of Boies Schiller Flexner LLP, which represented Zangrillo
   and Dragon Global Management LLC. PX34 Att. G at 69-70; PX47 at 8.


                                                      9
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 10 of 22




   office. PX33 Atts. BT, CC, CD, BI, BJ, BP. In fact, the week before the FTC initiated the de
   novo action, Zangrillo was formulating the company’s “executive offsite” meeting with Katz and
   proposing to be part of the “Team to accomplish” several goals of the company, including
   “[r]ecruit[ing] a world-class team of quarterbacks for executive roles around Product
   Management, Market and Engineering for the SaaS / Data Business, Publishing Business and the
   eCommerce Business”; “[p]repar[ing] a product roadmap, timeline and milestones for Tech
   Platform, SaaS / Data business and eCommerce Business”; and “[p]repar[ing] a clear separation
   of each of the Business Units[.]” PX33 Att. BY at 1-2.
             Brent Levison has been Katz’s top lieutenant since at least 2012 and played a crucial
   role in forming the sprawling network of dozens of companies that carried out Katz’s deceptive
   scheme. See On Point TRO Mot. at 22-23. 15 Levison was Katz’s operating partner and
   managed over 22 other corporate defendants. PX36 (Katz Dep.) 95:9-13 (Katz brought in
   Levison and Rothman as operating partners and built the original “On Point team”); PX41
   (Levison Interrog. Resp.) at 4. 16 Moreover, Levison assisted Katz with managing nearly every
   aspect of the deceptive operation, including by obtaining several of the company’s private
   mailboxes, PX9 and attachments; signing and managing its corporate filings, PX1 Att. BB, PX33
   Atts. AN, AQ, AO (registered agent service orders); negotiating and signing leases for its office
   space, PX12 Att. C at 5, 17-22, 40, PX35 Att. W; registering 177 of its domain names for
   privacy services, PX1 ¶180, Att. AZ at 4-6; and providing services to investors, PX36 (Katz
   Dep.) 105:6-18. Further, Levison created companies to obtain advertising accounts for the
   deceptive sites, PX33 Att. BU, and used his corporate credit cards to pay for search-engine ads,
   see, e.g., PX33 Att. BO at. 1-2. Levison was also a signatory on at least 30 of the operation’s
   bank accounts. PX12 and attachments.
             Similar to Katz and Zangrillo, on January 1, 2018, Levison contributed his assets in other
   companies to become the fourth-largest shareholder of On Point Global. PX34 Att. I at 1, 19-21;
   see also PX12 Att. C at115 (On Point ownership); supra n.15 (Cardozo is Levison’s holding

   15
     In 2012, Katz, Levison, Katz’s Acquinity co-defendant Jonathan Smyth, and another individual
   created Pivot Media Group LLC, and became its founding board members and officers. Pivot
   Media Group is a defendant in the FTC’s related de novo action. PX34 Att. O at 1, 13, 20, 36;
   see also On Point TRO Mot. at 15 (Cardozo Holdings LLC, a defendant in the de novo action, is
   Levison’s holding company); PX33 Att. N.
   16
        Levison is an attorney and also served as counsel to these entities. PX41 at 4.


                                                     10
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 11 of 22




   company). At that time, Levison became On Point’s Senior Vice President of Products and
   Chief Administrative Officer. PX41 at 4. In these roles, among other things, Levison supervised
   the payment processing and call center operations for the deceptive scheme, reporting directly to
   Katz. PX34 Att. N; PX39 (Levison Dep.) 53:1-8. 17
          To facilitate payment processing on the deceptive sites, Levison and his team worked
   closely with merchant account representatives to, among other things, obtain new accounts (see,
   e.g., PX33 Att. W) and manage account issues, chargeback ratios, and terminations. See, e.g.,
   PX33 Atts. K (issue with “settling funds”), Y (discussing letter Levison wrote to payment
   processor Vantiv), AJ (discussing chargebacks on DMV.com and remediation plan); PX39
   (Levison Dep.) 163:1-24 (discussing Levison Dep. Ex. 19, a transcript for the company’s Slack
   chat channel “payment-processing”), 166:16-169:14 (Levison received feedback from a broker
   about chargebacks and negative reviews for On Point’s domains). 18 Additionally, starting in
   2013, Levison obtained at least 18 merchant processing accounts for the scheme, some of which
   were terminated due to excessive chargebacks. PX11 and attachments. In exchange, Levison
   received a kickback or a “productivity fee” for processing transactions through his merchant
   accounts and entities. PX35 Att. B at 5; PX33 Att. Q.
          Levison also managed Bella Vista Media Ltd., a subsidiary of On Point in Costa Rica that
   operated its call center. PX41 at 4 19. Levison was involved in developing the call center, PX39

   17
     Compare PX41 at 5 (Levison supervised Victoria Lorido, Steven Hussey, Sara Catanzano,
   Karla Jinesta, and Gersom Bustos), with PX40 (Initial Disclosures) at 2-3 (Jinesta was
   “Operations Manager at BV Media,” the call center (see infra n.19), and Hussey was “Director
   of Payment Solutions for On Point”), PX39 (Levison Dep.) 73:3-75:5 (Lorido was leader of the
   “payment solutions” team that managed merchant processing), and PX33 Att. E p. 2 (Bustos was
   “Product Manager, Call Center Operations” and Catanzano was “Product Manager, Billing
   Operations”). See also PX33 Att. BC at 7; PX36 (Katz Dep.) 182:8-16.
   18
     See also PX39 (Levison Dep.) 107:17-108:11 (Levison referred to chargebacks as “CBs”),
   148:14-16 (MIDs are “merchant [account] IDs”), and 155:17-156:8 (Greg Berard was one of On
   Point’s “brokers who would help [them] fund processing”); PX36 (Katz Dep.) 198:2-199:11
   (Andrew Saka was a merchant account broker for On Point, similar to Greg Berard).
           Levison and his team also discussed chargeback alerts, PX39 (Levison Dep. Tr. 176:10-
   179:3), Visa rules for chargeback monitoring (id. at 179:4-180:23), and chargeback ratios (id. at
   190:19). See also PX39 (Levison Dep.) Ex. 19.
   19
     Bella Vista Media or BV Media is a defendant in the de novo action. Prior to January 1, 2018,
   Levison held a 26% interest in the company through Cardozo, his holding company. See PX34
   Att. I at 19-20.


                                                   11
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 12 of 22




   (Levison Dep.) 62:7-24; supervised its managers directly, see supra n.17; and traveled to Costa
   Rica “at least once every two to three months,” including with the CEO Katz, to oversee its
   operations, PX39 (Levison Dep.) 200:15-201:3, PX33 Atts. BX, AR. The call center fielded
   consumer complaints for On Point’s websites and distributed various call metrics to Katz and
   Levison, including refund rates. See, e.g., PX33 Att. C at 1, 35-37. Levison discussed customer
   feedback with the call center team and was aware of customer complaints. PX39 (Levison Dep.)
   203:10-204:8.
          Levison also assisted Katz in making contumacious misrepresentations to consumers.
   Specifically, Levison was the operation’s counsel and admitted that he sought advice from
   outside counsel relating to On Point’s websites, advertising, and call center scripts. PX39
   (Levison Dep.) 31:13-17, 45:18-47:2, 204:16-205:3. Levison was also involved in testing the
   websites 20, and worked to create a staff of “really good content writers” for the websites. PX39
   (Levison Dep.) 62:18-63:9.
          Elisha Rothman is a business partner Katz brought on in 2014 to operate Defendants’
   deceptive data monetization business. PX36 (Katz Dep.) 95:9-13 (Katz brought in Levison and
   Rothman as operating partners and built the original “On Point team”); PX35 Att. AC at 2.
   Rothman was On Point’s director of data processing, PX42 (Rothman Interrog. Resp.) at 4, and
   its third-largest shareholder, after Zangrillo and Katz. 21 Rothman co-owned and co-managed
   several of the corporate defendants, was an “executive” of the company, discussed the
   company’s finances with Katz, and advised him on soliciting investors. PX42 at 4; PX38
   (Rothman Dep.) 108:12-124:24 & Ex. 13; PX35 Att. AB; PX33 Atts. AV, X (Rothman on Katz’s
   email to leadership), BS (Rothman analyzed financial performance for management forecast),
   BR (Rothman and Katz discussed revenue forecast); see also id. Atts. F, L, S, V (Rothman was
   included on emails discussing high chargeback rates for merchant processing companies he

   20
      PX33 Att. CB (describing On Point’s testing process, including data gathering, meetings to
   discuss metrics, and checks to ensure compliance with “FTC legislation”). Levison drafted
   various blogs on his personal website www.brentlevison.com touting his involvement in
   operating On Point’s sites and implementing a “compliance culture” at the company. See, e.g.,
   id. & Att. CA (Levison is “always speaking with counsel and getting their opinions on every
   aspect of [On Point’s] websites”); see also PX39 (Levison Dep.) 214:11-215:1.
   21
     Rothman held a 20% interest in the operation through his holding company Mac Media Ltd.,
   which is a co-defendant in the FTC’s de novo case. PX12 Att. C p.115; PX34 Att. E at 65
   (Schedule 3.1 to 2018 agreement); see also On Point TRO Mot. at 15.


                                                   12
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 13 of 22




   owned).
          Rothman supervised employees responsible for marketing to consumers who were
   deceived into providing personal information on the freemium sites. 22 Rothman, along with his
   On Point co-defendant Christopher Sherman, expanded the deceptive freemium operation by
   identifying and purchasing high-value domain properties. PX38 (Rothman Dep) 24:11-29:18,
   291:9-295:3 & Exs. 40, 41. Rothman also discussed the design and marketing of the deceptive
   freemium sites with Katz, Sherman, and others. Id. Exs. 43, 44, 39; PX33 Atts. G, P. Katz
   regularly communicated with Rothman and sought his assistance with various projects. PX38
   (Rothman Dep.) 25:8-30:1, 125:5-127:25 & Ex. 14. Rothman also assisted Katz’s effort to
   obscure his ownership of the consumer-facing websites by securing private mailbox rentals the
   websites listed as their contact information. PX9 Atts. C, F, N.
          Additionally, Rothman was heavily involved in the financial operation of the deceptive
   scheme and obtained bank accounts for the companies. PX12 and attachments; PX35 Att. AB;
   PX38 (Rothman Dep.) 133:3-144:5. Rothman also worked with the operation’s payment
   processing team to analyze the company’s financial performance, including, for example, the
   refund rates for the guide sales business. PX38 (Rothman Dep.) 280:13-283:3 & Ex. 37.
   Rothman created several entities to facilitate payment processing on the operation’s deceptive
   guide sales sites, and he personally obtained at least seven merchant accounts for these sites.
   PX11 Atts. A at 8-9; B at 5-8, 35-38, 62-65, 77-78; E at 2-3, 4-6; PX38 (Rothman Dep.) Exs. 23-
   28, 30. Rothman provided personal guarantees on the merchant account applications he
   submitted, each of which listed a URL for a website the FTC has alleged as deceptive. See id.
   (merchant accounts); PX38 (Rothman Dep.) 187:23-229:18 (Rothman personally guaranteed
   each merchant account). Further, similar to Levison, Rothman assisted Katz’s payment
   processing operation in exchange for a “productivity fee” payout. See, e.g., PX38 (Rothman
   Dep.) 203:1-204:13, 228:15-229:3; PX35 Att. B at 5; PX33 Att. Q.
          Rothman also created companies that obtained advertising accounts for the deceptive
   sites, PX33 Att. BU, and used his corporate credit cards to pay for search-engine ads. See, e.g.,

   22
      Compare PX42 at 5 (Rothman supervised Lisa Vallejos), with PX33 Att. BZ at 1, 3 (Vallejos
   was an “SMS & Push Operations Manager” in the “Channel Operations” department) and PX44
   at 22 (defendants’ lead generation business “is commonly referred to as “Freemiums” and is split
   into two parts: “Path”, which gathers data; and “Channel”, which markets to consumers”); see
   also PX34 Atts. J, K, M (organizational charts showing individuals who reported to Rothman).


                                                   13
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 14 of 22




   PX33 Att. BO at 1-2. Moreover, Rothman personally bankrolled On Point’s online advertising
   through loans to the corporate entities. PX38 (Rothman Dep.) 147:8-150:24, 177:10-178:1 &
   Ex. 18; PX33 Att. AG. As Rothman wrote in a November 2019 letter to Zangrillo, “I work every
   day in any capacity I am needed to help us.” PX38 (Rothman Dep.) 152:3-178:13 & Ex. 19.
   Rothman continued, “I will continue to do everything in my power to help us succeed.” Id.
          B.      New Contempt Defendants’ Knowledge of the Acquinity Order
          Each New Contempt Defendant knew about the 2014 Order at or around the time of its
   entry. 23 First, Zangrillo’s and Katz’s sworn testimony, financial records, and other documentary
   evidence establish Zangrillo’s knowledge of the Order in 2014. Most importantly, Zangrillo
   directly paid Katz’s full judgment amount of $704,244 in the Acquinity case from his personal
   account to Katz’s law firm’s escrow account on the date the judgment was due. PX35 Att. A;
   Order at 4. 24 Further, after the Court entered the Order, both Katz and Zangrillo participated in
   at least one call with Linda Goldstein, who represented Katz in the Acquinity matter, regarding
   Katz’s settlement with the FTC. PX37 (Zangrillo Dep.) 279:4-25; Order at 14 (Ms. Goldstein
   signed as Katz’s attorney); PX35 Atts. C, E. According to Zangrillo, he spoke with Katz’s
   counsel as part of his due diligence “to make sure that there was no pending or legal restrictions
   that Mr. Katz had that would prohibit him from acting in the role of CEO of DG DMV.” 25 PX37


   23
      As explained above, the FTC’s First Contempt Motion did not name the New Contempt
   Defendants because when the FTC filed that motion, it lacked sufficient evidence of these
   individuals’ knowledge of the 2014 Order. However, the evidence the FTC recently discovered
   in the de novo action has confirmed that in fact each of these individuals knew about the 2014
   Order throughout the course of their involvement in the alleged deceptive scheme.
   24
      Though Zangrillo and Katz deny that Zangrillo knew about the injunction (while admitting he
   knew about the “settlement”), additional evidence relating to Katz’s judgment also supports
   Zangrillo’s knowledge. The Court entered the Order on October 16, 2014 and required Katz to
   pay the judgment amount of $704,244 to the FTC by October 23, 2014. Order at 4. Zangrillo
   created DG DMV LLC on October 22, 2014, and transferred $704,244 from his personal account
   to Katz’s law firm the next day. PX34 Att. C at 5, 8, 15; PX35 Att. A (wire record stating “PER
   YOUR REQUEST” in the “Details for Beneficiary field”). DG DMV, which is a defendant in
   the pending de novo and contempt proceedings, also executed several agreements with Katz on
   October 23, 2014, including agreements Zangrillo signed. See supra n.7. In June 2015, On
   Point Capital Partners LLC, which is Zangrillo’s holding company and a defendant in the de
   novo case, assumed the loan. PX35 Att. F. Again, Zangrillo signed the loan assumption
   agreement.
   25
     Similarly, Katz testified that Ms. Goldstein participated in a call with Zangrillo that “would
   have happened before 2016” and during which Zangrillo was assured that Katz’s settlement was


                                                   14
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 15 of 22




   (Zangrillo Dep.) 277:7-281:2. Zangrillo knew that Katz had been engaged in “prior civil
   litigation” “around mobile billing,” had a conversation with Ms. Goldstein about mobile billing,
   and “validated” that Katz could operate in the role [of CEO] without any restrictions.” Id. 26 In
   addition, Katz testified that he told Zangrillo that he “had a settlement,” and he “believe[d]” he
   mentioned that the settlement was with the FTC. PX36 (Katz Dep.) 107:22-110:6. Emails and
   calendar entries also show a call between Katz, Zangrillo, and Ms. Goldstein in April 2015,
   shortly before DG DMV purchased DMV.com. PX35 Atts. C, E. Moreover, on April 16, 2021,
   Katz submitted a sworn statement to the FTC regarding his compliance with the 2014 Order
   (“April 16, 2021 Compliance Report”) and represented that he “had at least one verbal
   communication with Mr. Zangrillo regarding settlement of a civil action at or around the time
   they closed on a transaction relating to DG DMV LLC.” PX45 (April 16, 2021 Compliance
   Report) at 2.
          Second, Levison admitted during his deposition that he knew of the 2014 Order around
   the time it was entered. Specifically, Levison testified that he became aware of Katz’s Acquinity
   settlement shortly after the case was resolved, and he saw the 2014 Order when “it got resolved
   or when it got entered into.” PX39 (Levison Dep.) 236:7-239:9. Katz’s April 16, 2021
   Compliance Report similarly states that he “had at least one verbal communication with Mr.
   Levison at or around the time of the entry of the [2014] Order regarding the substance of the
   Order and/or the settlement of the case.” PX45 at 2. Additionally, Katz and Levison exchanged
   emails regarding the 2014 Order on “April 23, 2014; May 15, 2014; August 12, 2014; and
   February 9-10, 2016.” Id. In one such email exchange, Levison negotiated with a law firm that
   represented Katz in the Acquinity matter regarding payment for their services, and told the firm
   their advice had been ineffective. See PX45 Att. A at 2 (Levison writing, “the services rendered
   didn’t equate to the amount being billed and even more there were zero results and lots of
   inaccurate / bad advice regarding this matter”). 27



   “around mobile billing” and would not restrict him from “investing or working in DG DMV.”
   PX36 (Katz Dep.) 109:16-112:14.
   26
     As noted supra, the Acquinity matter involved Katz’s violations of the FTC Act pertaining to
   unauthorized charges crammed on consumers’ mobile phone bills.
   27
     See also PX45 Att. A at 1 (attorney writing that “the invoice for the FTC matter . . . has not
   been paid. A copy of that invoice is attached as Acquinity matter.”); id. (attorney writing, “the


                                                    15
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 16 of 22




          Third, Rothman admitted during his deposition that he knew of Katz’s settlement with the
   FTC around the time the 2014 Order was entered. PX38 (Rothman Dep.) 317:1-320:10.
   Specifically, Rothman testified that he became aware of Katz’s Acquinity lawsuit and settlement
   following a conversation with Katz “around the end of 2014, beginning of 2015” at the
   beginning of their business relationship. Id. He further testified that while he did not recall
   whether Katz specifically mentioned the Order, he knew Katz had settled a lawsuit with the FTC
   “centered around mobile billing.” Id. Katz’s April 16, 2021 sworn statement similarly states
   that he “had at least one verbal communication with Mr. Rothman regarding the substance of the
   Order and/or settlement of the case at or around the time Mr. Rothman purchased an ownership
   interest in Cambridge Media LLC,” which is a defendant in the contempt and de novo actions.
   PX45 at 2. 28
   III.   ARGUMENT
          The standard for contempt is the same as stated in the FTC’s initial contempt motion.
   See First Contempt Mot. at 15. Specifically, the movant must show by clear and convincing
   evidence that: (1) “the allegedly violated order was valid and lawful,” (2) “the order was clear
   and unambiguous,” and (3) “the alleged violator had the ability to comply with the order.” FTC
   v. Leshin, 618 F.3d 1221, 1232 (11th Cir. 2010) (quoting Riccard v. Prudential Ins. Co., 307
   F.3d 1277, 1296 (11th Cir. 2002)); McGregor v. Chierico, 206 F.3d 1378, 1383 (11th Cir.
   2000). 29 Importantly, intent is not an element of civil contempt. See McComb v. Jacksonville
   Paper Co., 336 U.S. 187, 191 (1949). In addition, as the FTC previously noted, an order binds
   nonparties with “actual notice” of the order that violate the order “in active concert or



   invoices related to the Acquinity matter[] . . . remain[s] outstanding”.); id. at 5-7 (Acquinity bill);
   id. at 6 (describing 2014 teleconferences with “Brent” in the invoice for the Acquinity matter)].
   28
     In addition, Katz testified that “generally everybody in [his] office knew about the [O]rder.”
   “In fact,” according to Katz, he “would presume that almost everyone in the industry knew about
   the [O]rder.” PX36 (Katz Dep.) 114:25-115:24.
   29
     Once this prima facie showing of a violation is made, the burden then shifts to the alleged
   contemnor to come forward with evidence showing “categorically and in detail” why they should
   not be held in contempt. FTC v. Affordable Media, 179 F.3d 1228, 1241 (9th Cir. 1999) (citing
   United States v. Rylander, 460 U.S. 752, 755 (1983)); see also Chairs v. Burgess, 143 F.3d 1432,
   1436 (11th Cir. 1998) (contemnor must show that he has made “in good faith all reasonable
   efforts to comply”) (quoting Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301
   (11th Cir. 1991)).


                                                     16
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 17 of 22




   participation” with a named party. Fed. R. Civ. P. 65(d)(2)(C); Leshin, 618 F.3d at 1232; see
   also Chanel, Inc. v. Krispin, No. 08–23439, 2010 WL 4822737, at *3 (S.D.Fla.2010) (Torres, J.);
   Taser Int’l, Inc. v. Phazzer Elecs., Inc., No. 6:16-cv-366, 2017 WL 3584906, at *4 (M.D. Fla.
   July 21, 2017) (“it is clear that nonparties who assist the enjoined party in violating the
   injunction may be held in contempt”). For the reasons below, Zangrillo, Levison, and Rothman
   are bound by the Order and acted with Katz to violate it.
          A.      The New Contempt Defendants Knew of the 2014 Order.
          To establish notice under Rule 65(d), “[a]ll that is required is knowledge of the mere
   existence of the injunction; not its precise terms.” FTC v. Neiswonger, 494 F. Supp. 2d 1067,
   1079 (E.D. Mo. 2007), aff’d, 580 F.3d 769 (8th Cir. 2009); see also Perfect Fit Indus., Inc. v.
   Acme Quilting Co., 646 F.2d 800, 808 (2d Cir. 1981). Additionally, knowledge of an order can
   be demonstrated through circumstantial evidence “derived from the parties’ relationship, concert
   of action in maintenance of the unlawful business, and the obvious interest of the defendants in
   evading any interference with their unlawful business as long as possible.” Neiswonger, 494 F.
   Supp. 2d at 1079 (citing Hill v. United States, 33 F.2d 489, 491 (8th Cir. 1929)); see also United
   States v. Planes, 2019 WL 3024895, at *8 (M.D. Fla. July 11, 2019) (“A party who learns about
   an injunction cannot ‘maintain a studied ignorance of the terms of the decree in order to postpone
   compliance and preclude a finding of contempt.’”) (quoting Perfect Fit Indus. & citing
   Neiswonger). 30
          As described above, sworn testimony and a plethora of corroborating evidence
   demonstrates New Contempt Defendants’ knowledge of the Order. See supra at 14-16. Levison
   admitted he had notice of the Order, and indeed saw it, at the time of its entry. Zangrillo
   unquestionably had knowledge of the Order when he transferred the exact amount of Katz’s
   Acquinity judgment from his personal account to Katz’s law firm’s account on the judgement’s
   due date. In fact, Zangrillo admittedly investigated legal restrictions against Katz before entering
   into a business relationship with him, including by speaking with the attorney who negotiated
   and signed Katz’s Order. PX37 (Zangrillo Dep.) 278:12-279:25; PX35 Atts. C, E. Further,
   Rothman and Zangrillo were admittedly aware of the Acquinity lawsuit, including that it


   30
     See also General Motors Corp. v. Gibson Chemical & Oil Corp., 627 F. Supp. 678, 681-82
   (E.D.N.Y. 1986) (“the knowledge required of a party in contempt is knowledge of the existence
   of the order, . . . not knowledge of the particulars of that order”).


                                                    17
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 18 of 22




   pertained to mobile billing, and discussed Katz’s settlement with him around the time of the
   Order’s entry. See Neiswonger, 494 F. Supp. 2d at 1079-80 (“The fact that [contempt defendant]
   may never had seen [the order] is immaterial. He was aware of an ‘order’ restricting [party
   defendant’s] participation in any future selling of financial programs, and he was aware of the
   FTC's action against [the party defendant].”). In addition, Katz confirmed that he “had at least
   one verbal communication with Mr. Rothman regarding the substance of the Order and/or
   settlement of the case[.]” PX45 at 2. This evidence is more than sufficient to show that New
   Contempt Defendants had notice of the Order.
            B.     The New Contempt Defendants Violated the Order.
            As described above, Zangrillo, Levison, and Rothman worked in active concert and
   participation with Katz to carry out the actions that egregiously violated the Order’s prohibition
   on making misrepresentations. See Order at 3 (prohibiting “making, or assisting others in
   making, expressly or by implication, any false or misleading material representation”). Each of
   these individuals was Katz’s business partner, co-owner, and played a central role in operation of
   the websites this Court has already described as “patently misleading.” On Point Prelim. Inj. at
   2. 31 Specifically, the New Contempt Defendants, along with Katz, had executive and
   supervisory authority over the deceptive practices, were signatories on bank accounts, and
   carried out important functions for the operation, such as securing merchant accounts,
   investments, and office space. See supra section II.A. Moreover, the New Contempt Defendants
   assisted Katz in concealing his deception from the FTC. 32 In sum, New Contempt Defendants
   worked alongside Katz to operate the deceptive scheme and carry out acts that violate the 2014
   Order.
            The record shows by clear and convincing evidence that the elements of contempt are
   met here. In fact, it is beyond dispute that the first two elements of contempt – a lawful and


   31
     As discussed above and in the First Contempt Motion, Katz and the New Contempt
   Defendants violated the Order in two ways. See supra section II.A. First, they operated sites
   that falsely offered consumers state licensing or motor-vehicle services for a fee. Second, they
   operated sites that falsely offered consumers assistance with eligibility determinations for public
   benefits in exchange for their sensitive personal information.
   32
     For example, Levison and Rothman created several entities to obtain merchant processing and
   advertising accounts for the deceptive websites, thus shielding Katz’s and his companies’
   involvement in the consumer-facing websites. PX11 (merchant accounts).


                                                   18
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 19 of 22




   unambiguous order – are satisfied here. See First Contempt Mot. at 17-18 (citing FTC v.
   EDebitPay LLC, 695 F.3d 938, 943-44 (9th Cir. 2012) (holding provision prohibiting
   misrepresentations in the sale of any product or service specific and definite)). Similarly, there is
   no question here that New Contempt Defendants had the ability to comply. To satisfy an
   inability defense, New Contempt Defendants must demonstrate that they “made ‘in good faith all
   reasonable efforts’ to meet the terms of the court order [they are] seeking to avoid.” CFTC v.
   Wellington Precious Metals, Inc., 950 F.2d 1525, 1529 (11th Cir. 1992) (per curiam) (citations
   omitted). Indeed, it is insufficient to make efforts that are merely “substantial,” “diligent,” or in
   “good faith.” Id. Here, New Contempt Defendants could have simply refrained from operating
   the misleading websites with Katz.
          C.      The New Contempt Defendants Are Liable for Compensatory Sanctions.
          The Court has “wide discretion” to craft a remedy for contempt. EEOC v. Guardian
   Pools, Inc., 828 F.2d 1507, 1515 (11th Cir. 1987). The Court’s civil contempt power is
   measured “by the requirements of full remedial relief.” American Airlines, Inc. v. Allied Pilots
   Ass’n, 228 F.3d 574, 585 (5th Cir. 2000) (quoting McComb, 336 U.S. at 193). The measure of
   the compensatory civil contempt remedy is the amount required to reimburse the injured party
   for harm the contemnor caused. Id. Consumer loss is the proper measure of compensation in
   FTC-initiated contempt proceedings. See FTC v. Trudeau, 662 F.3d 947, 950 (7th Cir. 2011);
   FTC v. Kuykendall, 371 F.3d 745, 765 (10th Cir. 2004); McGregor, 206 F.3d at 1388-89.
   Contempt Defendants’ net revenues for the two types of deceptive websites totaled
   $104,723,274.62, representing $87,425,519.75 in net revenues from three years of guide sales
   and $17,297,754.87 in revenues from one year of selling and monetizing data from the freemium
   websites. PX43 ¶7; PX44 at 22-23. The FTC therefore seeks an Order to show cause why they
   should not be held in civil contempt and ordered to pay a compensatory sanction in this
   amount. 33




   33
     Any monetary compensatory sanctions should be entered jointly and severally because the
   New Contempt Defendants acted with Katz in a unified operation to carry out the Order
   violations. Leshin, 618 F.3d at 1237 (“Where . . . parties join together to evade a judgment, they
   become jointly and severally liable for the amount of damages resulting from the contumacious
   conduct.”) (quoting NLRB v. AFL-CIO, 882 F.2d 949, 955 (5th Cir. 1989)).


                                                    19
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 20 of 22




      IV.      CONCLUSION
            Katz’s business partners Zangrillo, Levison, and Rothman acted with him to violate the
   Order throughout its existence. The FTC thus respectfully requests that the Court grant the
   FTC’s motion and order Zangrillo, Levison, and Rothman to show cause why they should not be
   held in contempt, and ultimately require them to undo the harm they have caused to consumers.


                                  CERTIFICATION OF COUNSEL
            Counsel for the FTC conferred by email and Zoom conference with counsel for all parties
   named in this contempt motion on April 29 and 30, 2021. The parties named in this contempt
   motion oppose the relief sought.



   Dated: April 30, 2021                        Respectfully submitted,

                                                /s/ Sana Chaudhry
                                                Sarah Waldrop, Special Bar No. A5502583
                                                (202) 326-3444; swaldrop@ftc.gov
                                                Sana Chaudhry, Special Bar No. A5502350
                                                (202) 326-2679; schaudhry@ftc.gov
                                                Christopher Erickson, Special Bar No. A5502434
                                                (202) 326-3671; cerickson@ftc.gov
                                                Federal Trade Commission
                                                600 Pennsylvania Ave. NW, CC 9528
                                                Washington, DC 20580
                                                Facsimile: (202) 326-3197
                                                Attorneys for Plaintiff, Federal Trade Commission




                                                   20
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 21 of 22




                                     CERTIFICATE OF SERVICE

   I hereby certify that, on April 30, 2021, a true and correct copy of the foregoing was served via
   email on the following counsel:

   Counsel for Defendants Burton Katz, Brent Levison, Elisha Rothman, and Christopher
   Sherman:

   Robert W. Thielhelm, Jr. (rthielhelm@bakerlaw.com)
   Jonathan B. New (jnew@bakerlaw.com)
   Tom Donaho (tdonaho@bakerlaw.com)
   Baker Hostetler
   45 Rockefeller Plaza
   New York, NY 10111

   Counsel for Arlene Mahon and Waltham Technologies LLC:

   Justin B. Kaplan (jkaplan@difalcofernandez.com)
   DiFalco, Fernandez & Kaplan
   777 Brickell Ave, Suite 630
   Miami, FL 33131

   Xavier A. Franco (xfranco@mcper.com)
   McArdle, Perez & Franco, PL
   255 Alhambra Circle, Suite 925
   Coral Gables, FL 3313

   Counsel for Defendants Robert Zangrillo, Dragon Global LLC, and Dragon Global
   Management LLC:

   Matthew Schwartz (mlschwartz@bsfllp.com)
   Sabina Mariella (smariella@bsfllp.com)
   Marshall Dore Louis (mlouis@bsfllp.com)
   Boies Schiller Flexner LLP
   55 Hudson Yards, 20th Floor
   New York, NY 10001




                                                   21
Case 0:14-cv-60166-RNS Document 137 Entered on FLSD Docket 04/30/2021 Page 22 of 22




   Counsel for Elisha Rothman:

   Solomon B. Genet (sgenet@melandrussin.com)
   Joshua W. Dobin (jdobin@melandrussin.com)
   Meland Russin & Budwick, P.A.
   3200 Southeast Financial Center
   200 South Biscayne Boulevard
   Miami, Florida 33131

   Counsel for Receiver Melanie E. Damian and Corporate Defendants in FTC v. On Point
   Global, LLC, Case No. 19-cv-25046 (except Dragon Global LLC, Dragon Global
   Management LLC, and Waltham Technologies LLC):

   Kenneth D. Murena (kmurena@dvllp.com)
   Jonathan Groth (jgroth@dvllp.com)
   Damian & Valori, LLP
   1000 Brickell Avenue, Suite 1020
   Miami, FL 33131

                                                 /s/ Sana Chaudhry
                                                 Sana Chaudhry




                                            22
